FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50241

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00045-SVW

  v.
                                                 MEMORANDUM*
RAMIRO CHAVEZ-PULIDO, a.k.a.
Ramiro Junior Chavez, a.k.a. Ramiro
Pulido Chavez, a.k.a. Roberto Chavez,
a.k.a. Stock,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Ramiro Chavez-Pulido appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Chavez-Pulido contends that the district court procedurally erred at

sentencing by failing to calculate the Guidelines range for his custodial sentence

and supervised release term, to explain the sentence, to address his mitigating

arguments, and to explain why a term of supervised release was warranted in light

of U.S.S.G. § 5D1.1(c). Because defendant did not make any procedural

objections in the district court, we review for plain error. See United States v.

Waknine, 543 F.3d 546, 551 (9th Cir. 2008). We find none. Chavez-Pulido has

not shown a reasonable probability that he would have received a different

sentence absent the alleged errors. See id. at 553.

      Chavez-Pulido also contends that his sentence is substantively unreasonable

in light of his demonstrated rehabilitation. The district court did not abuse its

discretion in imposing Chavez-Pulido’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Chavez-Pulido’s criminal history. See id.; see also U.S.S.G. § 5D1.1 cmt. n. 5

(district court should consider imposing term of supervised release on deportable




                                           2                                    12-50241
alien if it determines supervised release would provide an added measure of

deterrence and protection).

      AFFIRMED.




                                         3                                    12-50241